Case 13-30130         Doc 59      Filed 10/18/18    Entered 10/18/18 09:48:45         Desc         Page 1
                                                   of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-30130
         Lisa Clark

                      Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/29/2013.

         2) The plan was confirmed on 11/22/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/19/2016, 05/04/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/11/2016, 03/16/2018.

         5) The case was completed on 08/06/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,320.00.

         10) Amount of unsecured claims discharged without payment: $23,059.65.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-30130        Doc 59      Filed 10/18/18    Entered 10/18/18 09:48:45                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor             $23,816.88
         Less amount refunded to debtor                           $10.88

 NET RECEIPTS:                                                                                   $23,806.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $3,500.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                      $1,086.75
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,586.75

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal       Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 CAPITAL ONE AUTO FINANCE        Secured       12,656.00     12,656.00        12,656.00      12,656.00    1,342.03
 CAVALRY PORTFOLIO SERVICES      Unsecured            NA         171.44           171.44          17.57        0.00
 COMED LEGAL REVENUE RECOVERY Unsecured            348.00        364.22           364.22          37.33        0.00
 ILLINOIS DEPT OF REVENUE        Priority          544.00         67.56            67.56          67.56        0.00
 ILLINOIS DEPT OF REVENUE        Unsecured            NA         322.79           322.79          33.09        0.00
 INTERNAL REVENUE SERVICE        Priority       3,247.00       3,009.47         3,009.47      3,009.47         0.00
 INTERNAL REVENUE SERVICE        Unsecured      1,154.00         392.87           392.87          40.27        0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured            NA         237.01           237.01          24.29        0.00
 LVNV FUNDING                    Unsecured            NA         151.92           151.92          15.57        0.00
 OSF SAINT ELIZABETH MEDICAL CEN Unsecured         250.00        250.00           250.00          25.62        0.00
 QUANTUM3 GROUP                  Unsecured            NA         394.25           394.25          40.41        0.00
 RONALD CLARK                    Priority       1,680.00       1,680.00         1,680.00      1,680.00         0.00
 COOK COUNTY HEALTH & HOSPITAL Unsecured           408.00           NA               NA            0.00        0.00
 COOK COUNTY HEALTH & HOSPITAL Unsecured        1,106.00            NA               NA            0.00        0.00
 CREDITORS DISCOUNT & AUDIT CO Unsecured           750.00           NA               NA            0.00        0.00
 CREDITORS DISCOUNT & AUDIT CO Unsecured           785.00           NA               NA            0.00        0.00
 DEPENDON COLLECTION             Unsecured         315.00           NA               NA            0.00        0.00
 ADVANCE AMERICA                 Unsecured         278.00           NA               NA            0.00        0.00
 ADVANCE AMERICA                 Unsecured         300.00           NA               NA            0.00        0.00
 ADVANCE AMERICA                 Unsecured         150.00           NA               NA            0.00        0.00
 ADVOCATE HEALTH CARE            Unsecured         512.00           NA               NA            0.00        0.00
 ADVOCATE MEDICAL GROUP          Unsecured         242.00           NA               NA            0.00        0.00
 AFNI                            Unsecured         768.00           NA               NA            0.00        0.00
 ARTURO THOMAS                   Unsecured         119.00           NA               NA            0.00        0.00
 CENTRAL ILLINOIS RADIOLOGICAL Unsecured            53.00           NA               NA            0.00        0.00
 CENTRAL ILLINOIS RADIOLOGICAL Unsecured            64.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-30130     Doc 59    Filed 10/18/18        Entered 10/18/18 09:48:45                Desc        Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim           Claim         Claim       Principal       Int.
 Name                              Class    Scheduled        Asserted      Allowed        Paid          Paid
 COMCAST CHICAGO CREDIT MANAG   Unsecured         176.00             NA           NA            0.00        0.00
 IDES                           Unsecured         212.00             NA           NA            0.00        0.00
 SHORT TERM LOANS LLC           Unsecured         275.00             NA           NA            0.00        0.00
 ST ELIZABETH MEDICAL CENTER    Unsecured      1,000.00              NA           NA            0.00        0.00
 ST ELIZABETH MEDICAL CENTER    Unsecured      2,607.00              NA           NA            0.00        0.00
 ST ELIZABETH MEDICAL CENTER    Unsecured         250.00             NA           NA            0.00        0.00
 SUNRISE CREDIT SERVICES        Unsecured      2,865.00              NA           NA            0.00        0.00
 T-H PROFESSIONAL               Unsecured          53.00             NA           NA            0.00        0.00
 JOHN H STROGER HOSPITAL        Unsecured      1,106.00              NA           NA            0.00        0.00
 KMB SERVICE CORPORATION        Unsecured          34.00             NA           NA            0.00        0.00
 MBB                            Unsecured         595.00             NA           NA            0.00        0.00
 MBB                            Unsecured         413.00             NA           NA            0.00        0.00
 MBB                            Unsecured          50.00             NA           NA            0.00        0.00
 MEDIACOM                       Unsecured      1,109.00              NA           NA            0.00        0.00
 MEDICAL RECOVERY SPECIALISTS   Unsecured          50.00             NA           NA            0.00        0.00
 MERCHANTS CREDIT GUIDE         Unsecured         250.00             NA           NA            0.00        0.00
 MERCHANTS CREDIT GUIDE         Unsecured         215.00             NA           NA            0.00        0.00
 MIDWEST EMERGENCY NORTHERN     Unsecured         531.00             NA           NA            0.00        0.00
 MIDWEST EMERGENCY NORTHERN     Unsecured         356.00             NA           NA            0.00        0.00
 MIDWEST EMERGENCY NORTHERN     Unsecured         238.00             NA           NA            0.00        0.00
 OTTAWA FIRE DEP                Unsecured         760.00             NA           NA            0.00        0.00
 SHORT TERM LOAN                Unsecured      1,700.00         1,072.89     1,072.89        109.97         0.00
 WORLD ACCEPTANCE CORP          Unsecured      1,171.45         1,171.45     1,171.45        120.07         0.00


 Summary of Disbursements to Creditors:
                                                              Claim            Principal               Interest
                                                            Allowed                Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                     $0.00                $0.00                 $0.00
       Mortgage Arrearage                                   $0.00                $0.00                 $0.00
       Debt Secured by Vehicle                         $12,656.00           $12,656.00             $1,342.03
       All Other Secured                                    $0.00                $0.00                 $0.00
 TOTAL SECURED:                                        $12,656.00           $12,656.00             $1,342.03

 Priority Unsecured Payments:
        Domestic Support Arrearage                         $1,680.00          $1,680.00                 $0.00
        Domestic Support Ongoing                               $0.00              $0.00                 $0.00
        All Other Priority                                 $3,077.03          $3,077.03                 $0.00
 TOTAL PRIORITY:                                           $4,757.03          $4,757.03                 $0.00

 GENERAL UNSECURED PAYMENTS:                               $4,528.84            $464.19                 $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-30130        Doc 59      Filed 10/18/18     Entered 10/18/18 09:48:45            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $4,586.75
         Disbursements to Creditors                            $19,219.25

 TOTAL DISBURSEMENTS :                                                                     $23,806.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/17/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
